Affirmed and Memorandum Opinion filed January 4, 2007







Affirmed
and Memorandum Opinion filed January 4, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NOS. 14-06-00290-CR
&
      14-06-00291-CR
____________
 
VICTOR MARTINEZ, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 337th District
Court
Harris County, Texas
Trial Court Cause Nos.
1038476 & 1038472
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a plea of guilty to two counts of aggravated sexual assault of a
child.  On March 23, 2006, the trial court sentenced appellant in each cause to
confinement -for 45 years in the Institutional Division of the Texas Department
of Criminal Justice, with sentences to run concurrently.  Appellant filed a
notice of appeal in each cause number.




Appellant=s appointed counsel filed a brief in
which she concludes the appeals are wholly frivolous and without merit. The
brief meets the requirement of Anders v. California, 386 U.S. 738, 87
S. Ct. 1396 (1967), presenting a professional evaluation of the records
demonstrating why there are no arguable grounds to be advanced.  See High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
According
to counsel=s certificate in the brief, a copy of counsel=s brief was delivered to appellant. 
Appellant was advised of the right to examine the appellate records and file a
pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  As of this date, no pro se response has been filed.
We have
carefully reviewed the records and counsel=s brief and agree the appeals are
wholly frivolous and without merit.  Further, we find no reversible error in
the records.  A discussion of the brief would add nothing to the jurisprudence
of the state.
Accordingly,
the judgments of the trial court are affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed January
4, 2007.
Panel consists of Justices Anderson, Hudson, and
Guzman.
Do Not Publish C Tex. R. App. P.
47.2(b).